Citation Nr: 1104763	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of frostbite of 
the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.  In August 2006, the 
Veteran submitted a statement in support of his claim and an 
excerpt of his service personnel records.  The RO characterized 
that submission as a new claim and issued a rating decision in 
November 2006, referring to the August 2006 claim.  The Veteran 
submitted a notice of disagreement in December 2006, which is 
timely as to the March 1996 rating decision and thereafter 
perfected his appeal.    

In the December 2010 written brief, the Veteran's representative 
presented argument on the issue of increased rating for the 
Veteran's service-connected left ankle disability; not an issue 
on appeal.  The issue of increased rating for left ankle 
strain has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that an examination is needed for the Veteran's 
claim for service connection for residuals of frostbite of the 
hands and feet.  Service treatment records show that the Veteran 
was treated in February 1985 for skin pain over his whole body 
except the face, hands, and feet after physical exertion or 
eating salt.  Reaction to skin applicants was ruled out.  On 
separation, no abnormalities were found of the hands and feet and 
the Veteran did not indicate such on his report of medical 
history.  

Following service, the Veteran received private treatment in July 
2005 for frostbite problems of the feet.  The physician found 
that the Veteran had deterioration of the feet due to frostbite.  
The Veteran also received VA treatment for his feet.  In June 
2006, the Veteran complained of having pain all the time in the 
feet and having numbness and blistering in the cold.  He reported 
having frostbite while serving in Korea in 1984.  Physical 
examination found scales on both feet and he was diagnosed as 
having tinea of the bilateral feet.  In July 2006, the Veteran 
gave a history of stiffness and numbness of the feet ever since 
cold exposure in Korea during service in 1984.  He was positive 
for cold intolerance and excessive sweating in the heat.  
Physical examination revealed onychomycosis and moccasin scaling 
and the Veteran was diagnosed as having sequelae of frostbite by 
history.  

Also of record are statements from former servicemen who served 
with the Veteran and how write that the  Veteran had complained 
about problems with his hands and feet in service.  The Veteran's 
mother provided a statement describing his condition following 
separation and how he complained that his hands and feet gave him 
trouble.  The Veteran's mother and former servicemen are 
competent to report such observations.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Given the service treatment records, post-
service treatment records, and the lay statements as to his 
inservice and post-service hand and feet problems, an examination 
is necessary in this case in order to determine the nature and 
etiology of the Veteran's claimed residuals of frostbite of the 
hands and feet.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the 
disabilities of the hands and feet.  The 
claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion 
of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (50 percent or higher degree 
of probability) that the any currently 
diagnosed residuals of frostbite of the 
hands and feet had their onset during active 
service or are related to any in-service 
disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


